Citation Nr: 0106312	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for atherosclerotic heart 
disease with hypertension, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied increased ratings for the 
veteran's service connected depression and for 
atherosclerotic heart disease with hypertension.  The veteran 
initiated but did not perfect an appeal on the issue 
pertaining to depression, so that issue is not on appeal 
before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected atherosclerotic heart 
disease with hypertension presents a moderately compromised 
cardiac status manifested by left ventricular hypertrophy, 
normal ventricle appearance with normal left ventricular wall 
motion and ejection fraction, stable angina, stress tested 
workloads of 7 to 11 METS not resulting in dyspnea, fatigue, 
dizziness or syncope, and an asymptomatic heart at 85 percent 
of predicted maximal heart rate; but not by congestive heart 
failure, repeated anginal attacks upon moderate exertion, 
syncope, ejection fraction less than 50 percent or medical 
instructions for the veteran to limit employment to sedentary 
work or to light manual labor, or by predominant diastolic 
blood pressure exceeding 110 or by predominant systolic 
pressure exceeding 200.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
atherosclerotic heart disease with hypertension have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Codes 7005, 7101 
(1997 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected atherosclerotic heart disease with 
hypertension because the disorder is more disabling than 
contemplated by the current 30 percent disability rating.  
The Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO granted service connection for hypertension by a June 
1979 rating decision which also assigned a 10 percent 
disability rating pursuant to DC 7101.  The RO increased the 
rating to 20 percent in December 1986.  In August 1995, after 
the veteran had an acute myocardial infarction, the RO 
recharacterized the service-connected disorder as 
atherosclerotic heart disease with hypertension and assigned 
a temporary total evaluation followed by a 30 percent rating 
pursuant to DCs 7005 and 7101.

Revised schedular rating criteria for cardiovascular 
disorders have been in effect since January 12, 1998.  See 62 
Fed. Reg. 65207-224 (December 11, 1997).  Where a provision 
of law or regulation changes after a claim is filed or 
reopened, but before the conclusion of the administrative or 
judicial appeal process the applicable provision is the one 
most favorable to the veteran, absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board considers the veteran's claim 
here under both the former and current provisions.

Coronary artery disease

Under the former criteria, 38 C.F.R. § 4.104 DC 7005 (1997), 
pertaining to arteriosclerotic heart disease, a 100 percent 
evaluation was warranted for one year following acute 
illness.  Thereafter, a 100 percent evaluation was warranted 
during and for six months following acute illness from 
coronary occlusion or thrombosis, with circulatory shock, 
etc.; a 100 percent evaluation also was warranted when, after 
six months following acute illness, residuals included 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment is precluded; a 60 percent 
evaluation was warranted following typical history of acute 
coronary occlusion or thrombosis, as above, or with history 
of substantiated repeated anginal attacks, more than light 
manual labor was not feasible, and; a 30 percent evaluation 
was warranted when following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack 
and ordinary manual labor was feasible.

Under the current criteria, 38 C.F.R. § 4.104 DC 7005 (2000), 
pertaining to arteriosclerotic heart disease (coronary artery 
disease), a 100 percent evaluation is warranted for chronic 
congestive heart failure, or; workload of 3 metabolic 
equivalents (METs) or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent; a 60 percent evaluation is warranted for more than 
one episode of acute congestive heart failure in the past 
year, or, workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; a 30 percent evaluation is 
warranted when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or shows evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram 
or x-ray.

The claims file includes a substantial body of medical 
evidence documenting the veteran's coronary artery disease 
following his 1994 heart attack and angioplasty.  A July 1996 
VA chest X-ray was within normal limits except for slight 
prominence of the azygos vein.  The VA physician who examined 
the veteran in February 1997 found regular cardiac rhythm at 
76 beats a minute and good peripheral pulses.  There was no 
evidence of murmurs, gallops or clicks, cardiomegaly, carotid 
or femoral bruits, pitting edema of the ankles or clubbing of 
the digits.  Diagnoses included coronary atherosclerosis.  
The veteran reported chest pains, weakness and dizziness to 
the VA physician who examined him in October 1998.  Findings 
included a regular heart rhythm of 92 beats a minute and S2 
louder than S1 over the second interspace to the left of the 
sternum.  Otherwise, findings were similar to those of the 
February 1997 examination.  Cardiac status was described as 
moderately compromised and the prognosis was fair with 
therapy.  November 1998 VA echocardiogram findings included 
mitral and aortic annular calcification and mild mitral and 
tricuspid regurgitation.  All other findings were normal 
including normal left ventricular size, shape and function.  
The veteran underwent a VA stress test in January 1999 which 
resulted in abnormal findings including a workload of 7 METS.  
A February 1999 examination report noted stress test findings 
including a workload of 11 METS and an electrocardiogram 
revealed evidence of left ventricular hypertrophy.  The 
veteran complained of chronic leg numbness and denied a 
history of syncope, near syncope or dizziness.  The examiner 
reported that his symptoms were consistent with stable 
angina.  Other findings were consistent with those of the 
February 1997 and October 1998 VA examinations.  Examination, 
including a CT scan, in May 1999 disclosed normal ventricle 
appearance with normal left ventricular wall motion and 
ejection fraction.  Stress testing disclosed that the 
veteran's heart was asymptomatic at 85 percent of predicted 
maximal heart rate.  There is no confirmed evidence of 
congestive heart failure, repeated anginal attacks upon 
moderate exertion, syncope, ejection fraction less than 50 
percent or medical instructions for the veteran to limit 
employment to sedentary work or to light manual labor.

Findings from the veteran's VA examinations are fully 
consistent with a disability rating no higher than 30 percent 
under either the former or current iterations of DC 7005.  
Specifically, the veteran's heart is described as no more 
than moderately compromised.  Symptoms include left 
ventricular hypertrophy, normal ventricle appearance with 
normal left ventricular wall motion and ejection fraction, 
stable angina, stress tested workloads of 7 to 11 METS not 
resulting in dyspnea, fatigue, dizziness or syncope and an 
asymptomatic heart at 85 percent of predicted maximal heart 
rate.  This symptomatology is consistent with a 30 percent 
rating under either DC.  But there is no evidence of 
congestive heart failure, repeated anginal attacks upon 
moderate exertion, syncope, ejection fraction less than 50 
percent or medical instructions for the veteran to limit 
employment to sedentary work or to light manual labor which 
are required for a higher rating.  No higher rating is 
warranted under DC 7007, pertaining to hypertensive heart 
disease, both because of the evidence cited above and because 
there is no evidence of heart enlargement.  As the criteria 
for an evaluation in excess of 30 percent have not been met 
under any criteria applicable to heart diseases, there is no 
basis for a higher evaluation for the veteran's coronary 
artery disease.

Hypertension

Under the former criteria, 38 C.F.R. § 4.104, DC 7101 (1997), 
pertaining to hypertensive vascular disease (essential 
arterial hypertension), a 60 percent disability rating was 
warranted for diastolic pressure predominantly 130 or more 
and severe symptoms; a 40 percent disability rating was 
warranted for diastolic pressure predominantly 120 or more 
and moderately severe symptoms; a 20 percent disability 
rating was warranted for diastolic pressure predominantly 110 
or more and definite symptoms; a 10 percent disability rating 
was warranted for diastolic pressure predominantly 100.  For 
the 40 percent and 60 percent evaluations, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  Id. at Note 1.

Under current criteria, 38 C.F.R. § 4.104, DC 7101 (2000), 
pertaining to hypertensive vascular disease (hypertension and 
isolated systolic hypertension), a 60 percent disability 
rating is warranted when diastolic pressure is predominantly 
130 or more; a 40 percent disability rating is warranted when 
diastolic pressure is predominantly 120 or more; a 20 percent 
disability rating is warranted when diastolic pressure is 
predominantly 110 or more; a 10 percent disability rating is 
warranted when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or is the minimum evaluation when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication is required for control.

It is apparent from medical evidence since the veteran's 1994 
heart attack that his predominant diastolic blood pressure 
does not exceed 110, nor does his predominant systolic 
pressure exceed 200.  Therefore, a rating in excess of 20 
percent is not warranted under either applicable DC.  At the 
time of his discharge from heart surgery in July 1994, the 
veteran's blood pressure was 132/69.  At the February 1997 VA 
examination it was measured at 160/100 sitting, 160/110 
recumbent and 180/105 standing.  VA hospital records note the 
veteran's blood pressure was 134/78 and 143/78 in September 
1998.  At the October 1998 VA examination the veteran's blood 
pressure was measured at 130/100 sitting, 150/105 recumbent 
and 140/110.  The examining physician diagnosed not well-
controlled systemic hypertension under treatment.  VA 
hospital records from November 1998 show a measurement of 
170/98.  A report of a January 1999 stress test notes a 
146/108 supine measurement prior to the test and a 180/100 at 
peak exercise.  The February 1999 examination report notes 
that prior to a stress test the veteran's blood pressure was 
172/90, increasing to 204/100 at peak exercise.  Prior to a 
May 1999 VA stress test his blood pressure was 130/90 with a 
reading of 180/100 at peak exercise.  VA treatment records 
from June 1999 include blood pressure readings of 159/103 and 
160/100.  VA treatment records from October 1999 note a 
143/88 reading and include a report from the veteran that he 
measures his own blood pressure at 160/110 in the morning and 
150/90s in the evening.  VA treatment records show readings 
of 157/94 and 169/105 in November 1999.

Conclusion

Beyond the veteran's own oral and written statements, there 
is no competent medical evidence showing symptomatology 
sufficient to meet criteria for higher disability ratings for 
service-connected atherosclerotic heart disease with 
hypertension.  However, because the veteran is a lay person 
with no medical training or expertise, his statements alone 
cannot constitute competent evidence of the required 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993) (holding that lay persons are not competent to offer 
medical opinions).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for 
atherosclerotic heart disease with hypertension and that the 
benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In reaching its decision, the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards 

impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Criteria for a rating in excess of 30 percent for 
atherosclerotic heart disease with hypertension have not been 
met and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

